 

Case 1:19-cv-01301-RLM Document 27 Filed 06/27/19 Page 1 of 10 PagelD #: 101

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

VANESSA WICKHAM °
Plaintiff, 1:9-cv-01301 -RLM
~ against - ANSWER TO AMENDED
COMPLAINT
JURY TRIAL DEMANDED ~

PHILADELPHIA INDEMNITY INSURANCE COMPANY,

Defendant.

 

xX
Defendant, PHILADELPHIA INDEMNITY INSURANCE COMPANY, by and through
their attorneys, MOLOD SPITZ & DeSANTIS, P.C., as and for their Answer to the Amended

Complaint herein, upon information and belief state as follows:
ANSWERING THE PARTIES

il As to paragraph “1” of the Amended Complaint, defendant denies knowledge or
information sufficient to form a belief as to whether plaintiff is a citizen of the State of New
York.

2. As to paragraph “2” of the Amended Complaint, defendant admits that
PHILADELPHIA INDEMNITY INSURANCE COMPANY, is a foreign corporation, duly
organized and existing under and by virtue of the laws of the State of Pennsylvania.

3. As to paragraph “3” of the Amended Complaint, defendant admits that
PHILADELPHIA INDEMNITY INSURANCE COMPANY is an insurance company with its

principal place of business at One Bala Plaza, Suite 100, Bala Cynwyd, Pennsylvania 19004.

MOLOD SpITz & DESANTIS, P.C.

 
 

Case 1:19-cv-01301-RLM Document 27 Filed 06/27/19 Page 2 of 10 PagelD #: 102

4. As to paragraph “4” of the Amended Complaint, defendant admits that
PHILADELPHIA INDEMNITY INSURANCE COMPANY is authorized to sell insurance,
including automobile insurance, in the State of New York with an office located at Tokio Marine
North America, 1221 6 Avenue, New York, New York 10020, and therefore can be served
here.

5. As to paragraph “5” of the Amended Complaint, defendant admits that
PHILADELPHIA INDEMNITY INSURANCE COMPANY sells insurance, including

automobile insurance, in the State of New York.

ANSWERING JURISDICTION AND VENUE

6. As to paragraph “6” of the Amended Complaint, defendant denies that the amount
in controversy exceeds the sum of $100,000, exclusive of interest and costs.

7. As to paragraph “7” of the Amended Complaint, defendant denies that this Court
has jurisdiction over the parties by reason of diversity of citizen ship and the amount in
controversy, pursuant to 28 U.S.C.1332 and respectfully defers questions of law to the Court.

8. As to paragraph “8” of the Amended Complaint, defendant denies that venue is
properly placed in the United States District Court for the Eastern District of New York and

respectfully defers questions of law to the Court.

ANSWERING THE UNDERLYING FACTS

9, As to paragraph “9” of the Amended Complaint, defendant admits that

PHILADELPHIA INDEMNITY INSURANCE COMPANY sold a commercial automobile

MOLop SpITz & DESANTIS, P.C.

 
 

Case 1:19-cv-01301-RLM Document 27 Filed 06/27/19 Page 3 of 10 PagelD #: 103

insurance policy to the plaintiffs employer, Breaking Ground Housing Development Fund
Corporation — policy number PHPK1511867.

10. As to paragraph “10” of the Amended Complaint, defendant denies that on or
about October 23, 2016, plaintiff was seriously injured when the vehicle she was driving was
rear-ended at the intersection of Cypress Avenue and Gates Avenue in the State of New York,
County of Queens, due to the recklessness, carelessness and negligence of Alan Maruna.

11. As to paragraph “11” of the Amended Complaint, defendant denies that due to
Alan Maruna’s recklessness, carelessness and negligence, plaintiff was caused to suffer severe
and permanent personal injuries.

12. As to paragraph “12” of the Amended Complaint, defendant denies knowledge or
information sufficient to form a belief as to whether on November 10, 2016, Plaintiff
commenced an action against Francis P. Maruna (the owner of the vehicle) and Alan Maruna
(collectively the “Maruna Defendants”), in Supreme Court, Kings County, Vanessa Wickham v.
Francis P. Maruna, Index No. 519906/2016.

13. As to paragraph “13” of the Amended Complaint, defendant denies knowledge or
information sufficient to form a belief as to whether by Order dated March 14, 2018, the
Supreme Court, Kings County, granted plaintiff summary judgment against defendants on the
issue of liability but admits receiving a copy of the Order.

14. __ As to paragraph “14” of the Amended Complaint, defendant denies knowledge or
information sufficient to form a belief as to whether the Maruna Defendants were insured by
Safeco Insurance (“Safeco”) under policy number K3027533 with bodily injury policy limits of

$100,000 each person.

MOoLop Spitz & DESANTIS, P.C.

 
 

Case 1:19-cv-01301-RLM Document 27 Filed 06/27/19 Page 4 of 10 PagelD #: 104

15. As to paragraph “15” of the Amended Complaint, defendant denies knowledge or
information sufficient to form a belief as to whether prior to trial, Safeco offered to settle the
aforementioned motor vehicle accident for $100,000, the full underlying Safeco policy limits,
except admits that notice was given to the defendant of the offer to settle and that plaintiff
intended to pursue Underinsured benefits under the policy.

16. As to paragraph “16” of the Amended Complaint, defendant denies knowledge or
information sufficient to form a belief as to whether pursuant to the consent of defendant
PHILADELPHIA INDEMNITY INSURANCE COMPANY, the underlying action was settled
for $100,000 except admits receiving a copy of a settlement check.

17. As to paragraph “17” of the Amended Complaint, defendant admits that on or
about October 23, 2016 plaintiff was operating a vehicle owned by Breaking Ground Housing
Development Fund Corporation, which entity was also plaintiff's employer.

18. As to paragraph “18” of the Amended Complaint, defendant admits that
PHILADELPHIA INSURANCE INDEMNITY COMPANY provides to Breaking Ground
Housing Development Fund Corporation a Business Auto Policy that has underinsured/uninsured
motorist coverage with limits of $1,000,000 that are subject to the terms, conditions and limits of
the policy and defendant refers to the policy for the contents thereof.

19. As to paragraph “19” of the Amended Complaint, defendant admits receiving a
letter dated December 10, 2018 from plaintiff?s counsel seeking the full under-insurance policy
limits.

20. As to paragraph “20” of the Amended Complaint, defendant denies plaintiffs

characterization that PHILADELPHIA INSURANCE INDEMNITY COMPANY was regularly

MOLOD SpITz & DESANTIS, P.C.

 
 

Case 1:19-cv-01301-RLM Document 27 Filed 06/27/19 Page 5 of 10 PagelD #: 105

provided authorizations to obtain medical records and other information pertaining to Plaintiff or
that at any time it was not acting in good faith.

21. As to paragraph “21” of the Amended Complaint, defendant admits that it
communicated to plaintiff's counsel that it is too premature to respond to the tender request until
all the conditions of the policy are met.

22. As to paragraph “22” of the Amended Complaint, defendant denies plaintiff's
characterization of defendant’s response to the demand letter.

23. As to paragraph “23” of the Amended Complaint, defendant denies knowledge or
information sufficient to form a belief as to what plaintiff is seeking and respectfully defers
questions of law to the Court.

24. As to paragraph “24” of the Amended Complaint, defendant denies knowledge or
information sufficient to form a belief as to what plaintiff's intentions are upon executing a
release.

ANSWERING THE FIRST CLAIM FOR RELIEF

25. As to paragraph “25” of the Amended Complaint, defendant denies that its agents,
servants and/or employees, breached the contract of insurance but admits that it has declined to
make any payment at this time.

26. As to paragraph “26” of the Amended Complaint, defendant denies that plaintiff
has been damaged or that she is entitled to any benefits without first complying with all the terms
and conditions of the policy.

_27. As to paragraph “27” of the Amended Complaint, defendant denies that plaintiff

is entitled to recover all of her damages from the defendant.

MOLop SpIrz & DESANTIS, P.C.

 
 

Case 1:19-cv-01301-RLM Document 27 Filed 06/27/19 Page 6 of 10 PagelD #: 106

ANSWERING THE SECOND CLAIM FOR RELIEF

28. As to paragraph “28” of the Amended Complaint, defendant repeats, reiterates
and realleges each and every admission and denial heretofore interposed herein to paragraphs
marked and numbered 1 through 27, inclusive, with the same force and effect as though more
fully set forth herein at length.

29. As to paragraph “29” of the Amended Complaint, defendant denies that it violated
the insurance contract by not adjusting said claim or breached any covenant of good faith and
fair dealing.

30. As to paragraph “30” of the Amended Complaint, defendant denies that plaintiff
has been damaged due to any fault on the part of the defendant.

31. As to paragraph “31” of the Amended Complaint, defendant denies plaintiff is
entitled to recover any damages.

ANSWERING THE THIRD CLAIM FOR RELIEF

32. As to paragraph “32” of the Amended Complaint, defendant repeats, reiterates
and realleges each and every admission and denial heretofore interposed herein to paragraphs
marked and numbered 1 through 31, inclusive, with the same force and effect as though more
fully set forth herein at length.

33. As to paragraph “33” of the Amended complaint defendant denies any allegations
that are being asserted against the defendant and defers questions of law to the court.

34. As to paragraph “34” of the Amended Complaint, defendant denies any

allegations that are being asserted against the defendant and defers questions of law to the court.

MOLOoD SpITz & DESANTIS, P.C.

 
 

Case 1:19-cv-01301-RLM Document 27 Filed 06/27/19 Page 7 of 10 PagelD #: 107

35. As to paragraph “35” of the Amended Complaint, defendant denies each and
every allegation made about deceptive acts and practices and/or the applicability of the New
York General Business Law § 349.

36. As to paragraph “36” of the Amended Complaint, defendant denies the allegation
that defendant follows a pattern in adjusting underinsurance claims but rather each claim is
adjusted on its own merits and pursuant to the terms and conditions of the relevant policy.

37. As to paragraph “37” of the Amended Complaint, defendant denies the allegation
that defendant refused to pay under-insurance benefits without a legitimate basis for doing so,
and otherwise denies the relevancy and accuracy of the allegations made therein.

38. As to paragraph “38” of the Amended Complaint, defendant denies the allegations
concerning any pattern of refusing to pay under-insurance benefits and otherwise denies
plaintiff's characterization of the claiming adjusting process.

39, As to paragraph “39” of the Amended Complaint, defendant denies plaintiffs
characterization of how claims are made and otherwise denies any claim that defendant “targets
individuals” or does anything less than provides benefits that are payable pursuant to the terms
and conditions of the policy.

40. _—_ As to paragraph “40” of the Amended Complaint, defendant denies the allegations
of deceptive acts and practices or misleading anyone.

41. As to paragraph “41” of the Amended Complaint, defendant denies that the
plaintiff was a consumer, that plaintiff was deceived and or suffered any loss by reason of the
_ defendant exercising its contractual and legal right and obligation to investigate the claims being

made.

MOLopD SpiTz & DESANTIS, P.C.

 
 

Case 1:19-cv-01301-RLM Document 27 Filed 06/27/19 Page 8 of 10 PagelD #: 108

42. As to paragraph “42” of the Amended Complaint, defendant denies that it is
acting in bad faith or that its efforts to comply with the terms and conditions of the policy in any
way constitutes a violation of Section 349 of the General Business Law of the State of New
York.

43. As to paragraph “43” of the Amended Complaint, defendant denies that plaintiff

is entitled to recover any damages.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

44. That the policy that is that subject of this lawsuit contains the condition that any
person making claim under this policy shall cooperate in the investigation of the claim and
provide as many authorizations as the defendant deems necessary to obtain relevant medical
report and records.

45. That the policy provides that plaintiff is to submit to physical examinations by
physicians defendant selects when and as often as may reasonably be necessary.

46. That the policy provides that plaintiff is to submit to an examination under oath.

47. That to date plaintiff has not fully complied with the conditions in the policy.

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

48. Plaintiff's amended complaint fails to set forth a cause of action under Section
349 of the General Business Law of the State of New York.
49. __ Plaintiff's amended complaint fails to set forth a basis for bringing a private cause

of action under Section 349 of the General Business.

MOLop Spitz & DESANTIS, P.C.

 
 

Case 1:19-cv-01301-RLM Document 27 Filed 06/27/19 Page 9 of 10 PagelD #: 109

AS AND FOR A THIRD AFFIRMATIVE DEFENSE

50. That the action is barred by reason of plaintiff(s) failure to sustain a serious personal
injury as defined by Section 5102 of Article 51 of the Insurance Law.

51. That the plaintiff(s) did not sustain serious and permanent injuries as defined by
Section 5102(d) of the Insurance Law of the State of New York and his exclusive remedy is
confined and limited to the benefits and provisions of Article XVIII of the Insurance law of the
State of New York.

52. That pursuant to Sub-section 5102(c) & (d) of the Insurance Law, the plaintiff has
sustained neither a serious injury, nor basic economic loss, and as such, there shall be no right of
recovery against the defendant herein.

53. That the plaintiff(s) did not sustain serious and permanent injuries as defined by
Section 5102(d) of the Insurance Law of the State of New York and his exclusive remedy is
confined and limited to the benefits and provisions of Article XVIII of the Insurance Law of the

State of New York.

AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

54. That if the plaintiff has received sums of money in settlement of the claims
asserted herein, and that by reason thereof, the defendants are entitled to the protection,
provisions and limitations of Section 15-108 of the General Obligations Law of the State of New
York in reducing the claim of the plaintiff against the defendants, by the amount stipulated in the
Release, the amount of consideration paid for it or the amount of the released defendants’

equitable share of the damages, whichever is the greatest.

MOL.top Spitz & DESANTIS, P.C.

 
 

Case 1:19-cv-01301-RLM Document 27 Filed 06/27/19 Page 10 of 10 PagelD #: 110

WHEREFORE the defendant,

PHILADEPHIA INDEMNITY INSURANCE

COMPANY, demands Judgment dismissing the Amended Complaint, together with the costs

and disbursements herein.

Dated: New York, New York
June 27, 2019

To:

Jaroslawicz & Jaros, LLC
Attorneys for Plaintiff
225 Broadway, 24th Floor
New York, NY 10007

S/ Salvatore J. DeSantis

 

Salvatore J. DeSantis- (SJD 4481)
MOLOD SPITZ & DeSANTIS, P.C.
Attorneys for Defendant
PHILADELPHIA INDEMNITY INS.
1430 Broadway, 21% Floor

New York, NY 10018

Tel: (212) 869-3200

Fax: (212) 869-4242

Email: sdesantis@molodspitz.com

Our File: PHIC 889

10

MOLop Spitz & DESANTIS, P.C.

 
